Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 30, 2020

                                             No. 04-20-00407-CV

                                              Marian HADDAD,
                                                  Appellant

                                                         v.

                                TRI-COUNTY A/C & HEATING, LLC,
                                           Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 16-0908-CV
                             Honorable Gary L. Steel, Judge Presiding

                                                 ORDER
Sitting en banc:           Sandee Bryan Marion, Chief Justice
                           Rebeca C. Martinez, Justice
                           Patricia O. Alvarez, Justice 1
                           Luz Elena Chapa, Justice 2
                           Irene Rios, Justice
                           Beth Watkins, Justice
                           Liza A. Rodriguez, Justice

        On September 30, 2020, a panel of this court dismissed this appeal for want of
jurisdiction based on a late-filed notice of appeal. On October 30, 2020, Appellant filed a
motion for en banc reconsideration, see Tex. R. App. P. 49.7, without requesting an extension of
time to file the motion, see Tex. R. App. P. 49.8. The en banc court sua sponte extended
the deadline for Appellant to file a motion for extension of time, which she filed on November
23, 2020. We requested Appellee to file a response to Appellant’s motion for en banc
consideration, which the Appellee then filed on December 3, 2020. After consideration, the
motion for en banc reconsideration is DENIED.

                                                               _________________________________
                                                               Rebeca C. Martinez, Justice

1
 Justice Alvarez dissents with opinion.
2
 Justice Chapa dissents to the denial of the motion for en banc reconsideration and joins Justice Alvarez’s opinion
dissenting from the denial.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.



                                              ___________________________________
                                              Michael A. Cruz, Clerk of Court